This is an action upon the bond mentioned in the case of R.S. Gilfillan and A.B. Gilfillan, Partners Doing Business under the Firm Name and Style of R.S. Gilfillan   Son, Plaintiffs inError, v. City of Bartlesville, a Municipal Corporation,
Defendant in Error (No. 3706) 148 P. 1012, reported in this volume.
The plaintiffs in error in that case are the principals in the *Page 310 
bond sued on here; and reference is here now made to that case for the facts essential to a decision in this, which must follow the decision in that.
The bond sued on and the judgment recovered in the instant case, however, is only for the sum of $2,000; and, of course, payment upon the judgment in the instant case would, pro tanto,
entitle the debtors to a credit upon the judgment in that, while payment in that case, which reduces the judgment debt below the amount of the judgment here, would, pro tanto,
entitle the debtors to a credit upon the judgment here.
For the reasons stated in that case, the judgment of the trial court in the instant case should be affirmed.
By the Court: It is so ordered.